Citation Nr: 0323611	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-05 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel




INTRODUCTION

The veteran served in active duty from October 1970 to May 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating action of the RO.  The 
veteran was sent a notice of this decision in April 2001.  
The veteran submitted a notice of disagreement (NOD) in 
October 2001.  A statement of the case (SOC) was issued to 
the veteran in April 2002.  A substantive appeal was received 
from the veteran in May 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The record includes a diagnosis of PTSD. 

3.  The veteran did not engage in combat with the enemy 
during service.

4.  The veteran's only claimed in-service stressful 
experiences have not been corroborated by service records or 
other credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to attempt to 
independently corroborate any other in-service stressful 
experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2002); 38 C.F.R. § 3.304(f) 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom.  (38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the claim of service connection for 
PTSD has been accomplished.

Through the April 2001 rating decision, the April 2002 
statement of the case, and the May 2003 supplemental 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing the 
underlying claim of entitlement to service connection for 
PTSD, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  

In  July 1999 and April 2003 letters to the veteran, the RO 
notified the veteran that to substantiate his claim of 
service connection for PTSD, evidence was needed to 
corroborate his report of stressful events during service.  
The RO notified him that he needed to submit information 
which would allow the RO to attempt to verify his stressors.  
In view of the foregoing, the Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

Additionally, the Board finds that all necessary development 
has been accomplished.  Moreover, the RO and Board have 
undertaken reasonable and appropriate efforts to assist him 
in obtaining the evidence necessary to substantiate his claim 
of service connection, including requesting that the veteran 
submit additional evidence and obtaining treatment records 
from medical providers identified by him.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

II.  Service Connection

A.  Background

Service medical records from October 1970 to May 1971 do not 
contain any indications, complaints or treatment for PTSD.  
In March 1971, the veteran was evaluated with a character and 
behavior disorder, immaturity reaction and emotional 
instability reaction.  From the moment of his arrival in 
Vietnam, the veteran stated he was fearful.  Military 
personnel records show that the veteran was a military 
policeman while in service in Vietnam.   The service medical, 
personnel, and administrative records contain no evidence 
that he engaged in combat with the enemy in Vietnam, or that 
he received any award or citation that indicates that he 
engaged in such combat.  

March 1997 through July 1999 outpatient treatment records 
from VA Medical Center in Buffalo, NY state that the veteran 
was treated for anxiety, depression and PTSD.  Those records 
do not contain any reference to a specific stressful incident 
in Vietnam.

VA Medical Center treatment records from March 2001 to April 
2003 also contain reports from the veteran that he saw fellow 
soldiers overdosing from heroine use.   The veteran reported 
having nightmares, flashbacks, depression and anxiety.  In a 
May 2001 assessment, the veteran was noted to have 
PTSD/depression.  Those records, as well, do not include a 
medical opinion linking the diagnosis to a stressful incident 
in service.

In June 1999 statements, the veteran reported to have seen 
fellow soldiers tie dead enemy soldiers along barb wire 
fencing and use them for target practice.  The veteran also 
reported to having seen fellow soldiers die in front of him 
from shooting up and overdosing on heroine.  

In July 1999 and April 2003 letters, the RO requested that 
the veteran provide information regarding treatment for PTSD 
and a comprehensive statement concerning as much detail and 
information as possible in connection with the claimed 
stressful events during service.  In an April 2003 response, 
the veteran reiterated his claim and stated that he had 
previously written and submitted all that he had to show in 
support of his claim.  The RO determined that the claimed 
stressors, the witnessing of fellow soldiers overdosing on 
heroine and seeing the bodies of dead enemy soldiers used for 
target practice, are not specific enough to warrant a request 
for verification from the service department.


B.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As indicated above, the veteran has alleged, as the basis for 
his PTSD, feelings of fear the moment he arrived in Vietnam 
as well as witnessing fellow soldiers die from heroine 
overdose in front of him and seeing bodies of dead enemy 
soldiers used for target practice.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As, in this regard, the current 
version of 3.304(f) as regards the three regulatory 
criteria-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a), which incorporates the provisions 
of the 4th Edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV)-is more favorable to the 
veteran, it must be considered in the adjudication of his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A more recent 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the 3 criteria 
noted above, and is inapplicable to the claim on appeal.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).].  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The United States 
Court of Appeals for Veteran's Claims (Court) has held that 
VA must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and a claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that a veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the evidence does not show that the veteran 
engaged in combat with the enemy during his service in 
Vietnam.  DD Form 214N (his report of service discharge) as 
well as his administrative and personnel records reflect that 
his MOS in service was military police.  Additionally, there 
is no evidence that he received any award or citation 
specifically indicative of combat service.  His service 
personnel and administrative records do not otherwise 
establish evidence of combat with the enemy in service.  The 
Board also points out that service in a combat zone does not, 
without more, establish that the claimant served in combat.  
See Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Under 
these circumstances, corroboration of the occurrence of the 
veteran's claimed in-service stressful experience(s) is 
necessary.  

In this case, however (and, notwithstanding any diagnosis of 
PTSD of record), there is no corroboration of, and the 
veteran has not provided sufficient information to 
corroborate the occurrence of his alleged stressors.  
Furthermore, he has not identified any other in-service 
stressful event that has been corroborated, or is capable of 
corroboration.  

As indicated above, the veteran has stated that he was 
fearful from the first day he arrived in Vietnam.  His 
feelings of fear as well as witnessing fellow soldiers 
overdosing on heroine and seeing dead enemy soldiers used for 
target practice appear to be the principle basis for the 
veteran's claim for PTSD.  However, these feelings and 
accounts that the veteran has expressed as associated with 
his military experiences cannot constitute a stressor within 
the meaning of 38 C.F.R. § 3.304(f).  That regulation 
establishes that an essential criterion for PTSD is that 
there is credible evidence that the alleged stressor 
occurred.  Hence, the veteran must allege some specific in-
service stressful experience (an event) that is capable of 
being corroborated, and either provides objective evidence to 
corroborate the occurrence of such experience, or sufficient 
information to permit the VA to attempt to independently 
corroborate the occurrence of such experience.  The veteran 
has not done so in this case, despite the RO's attempts to 
obtain specific information from him about his in-service 
stressful experiences-for example, the dates when the events 
took place, the geographic location of the events, and the 
unit the veteran was in at the time the incidents took place. 

Given the veteran's failure to submit adequate information 
and evidence to support his claim, the Board finds that no 
further duty by VA is owed him.  In this regard, the Board 
emphasizes that the duty to assist is not always a one-way 
street; if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood, 1 Vet. App. at 193.  

As a final point, the Board notes that it considered the 
possibility of obtaining a VA medical examination and/or 
opinion that specifically address the issue of whether the 
veteran's PTSD incurred in service.  (See 38 U.S.C.A. § 
5103A(d), calling for an examination or opinion when 
necessary to make a decision on a claim).  However, as 
discussed in detail above, the veteran did not provide any 
details in reference to his stressors therefore not allowing 
the RO to verify the stressors.  Hence, the RO was not able 
to determine if the veteran's PTSD occurred in service. When 
requested to submit additional information, the veteran 
stated that he had submitted everything he had to show.  Even 
though the veteran had met the first criteria for 
establishing service connection for the condition-a 
diagnosis of PTSD-the Board finds that in this case, the 
claim must nonetheless fail because the second criterion-
credible evidence that the claimed stressor actually 
occurred-has not been met.  In light of this record, the 
Board believes that any opinion obtained regarding a 
relationship between his military service and his claimed 
PTSD would be based on sheer speculation.  Given this record, 
and in light of the duties imposed the VCAA, the Board has 
determined that further examination is not necessary for the 
Board to reach a decision in this case.

Absent credible supporting evidence that the claimed stressor 
occurred, the regulatory requirements for a grant of service 
connection for PTSD have not been met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

